Case: 20-50804      Document: 00515962103         Page: 1    Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-50804                      August 2, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremiah Ybarra,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:16-CR-523-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jeremiah Ybarra, federal prisoner # 55024-280, moves for leave to
   proceed in forma pauperis (IFP) in his appeal of the district court’s denial of
   his motion for reconsideration of the denial of his emergency motion for
   compassionate release, which the district court construed as arising under 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50804      Document: 00515962103          Page: 2    Date Filed: 08/02/2021




                                    No. 20-50804


   U.S.C. § 3582(c)(1)(A). The district court denied the motion to reconsider
   on the merits after considering the 18 U.S.C. § 3553(a) factors and the
   Sentencing Commission’s applicable policy statements. He also moves this
   court for leave to submit exhibits in support of his appellate brief and for
   compassionate release.
          By moving to proceed IFP in this court, Ybarra challenges the district
   court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997). In determining whether a nonfrivolous issue exists, this court’s
   inquiry “is limited to whether the appeal involves legal points arguable on
   their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983) (internal quotation marks and citations omitted). We may
   dismiss the appeal if it is apparent that it would be frivolous. Baugh, 117 F.3d
   at 202 n.24; see 5th Cir. R. 42.2.
          Ybarra challenges his conviction and sentence, as well as the district
   court’s denials of other unrelated motions. He also argues that he exhausted
   his administrative remedies before filing his motion for compassionate
   release.   Additionally, he contends that there are extraordinary and
   compelling reasons for his compassionate release because (1) the failure to
   contain the COVID-19 pandemic in prison facilities presents a danger to his
   health, and (2) his father is in need of his care. He notes that he successfully
   completed his pretrial release in 2010 and did not have a history of flight from
   or of eluding law enforcement.
          Section 3582(c)(1)(A)(i), as amended by the First Step Act, states that
   a district court may reduce a prisoner’s term of imprisonment upon motion
   of either the director of the Bureau of Prisons or a prisoner, if, after
   considering any relevant § 3553(a) factors, it finds that “extraordinary and
   compelling reasons warrant such a reduction” and “a reduction is consistent
   with applicable policy statements issued by the Sentencing Commission.”




                                          2
Case: 20-50804     Document: 00515962103          Page: 3   Date Filed: 08/02/2021




                                   No. 20-50804


   § 3582(c)(1)(A)(i). Ybarra’s arguments do not demonstrate that the district
   court abused its discretion in denying his motion to reconsider the denial of
   his § 3582(c)(1)(A) motion. See United States v. Chambliss, 948 F.3d 691,
   693-94 (5th Cir. 2020). Because Ybarra has failed to show that his appeal
   involves a nonfrivolous issue, his IFP motion is DENIED, and this appeal is
   DISMISSED. See Howard, 707 F.2d at 220; Baugh, 117 F.3d at 202 & n.24;
   5th Cir. R. 42.2. All remaining outstanding motions are DENIED.




                                         3